Citation Nr: 0917756	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  08-31 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include major depression with anxiety.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from December 1966 to 
November 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision in which the RO 
denied the Veteran's claim for service connection.


FINDING OF FACT

No psychiatric disability was noted in service or within one 
year after service, and although post-service medical records 
show a diagnosis of major depression with anxiety, there is 
no competent evidence of a medical relationship between any 
such disability and the Veteran's military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a psychiatric disorder, to include major 
depression with anxiety, are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 301, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

In this appeal, an April 2006 letter provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
Veteran, what information and evidence would be obtained by 
VA, and that he should send the information describing 
additional evidence or the evidence itself to the VA.  The 
letter also provided notice as to how disability ratings and 
effective dates are assigned (if service connection is 
granted), and the type of evidence that impacts these types 
of determinations, consistent with Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all available records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, VA treatment records, 
and private treatment records.  Also of record and considered 
in connection with the appeal are various written statements 
submitted by the Veteran.  Considering the claim for service 
connection for depression with anxiety in light of the record 
and the governing legal authority, the Board finds that the 
claim must be denied.

II.  Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  Service connection will also be presumed 
for certain chronic diseases, including depressive neurosis, 
if manifest to a compensable degree within one year after 
discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In the alternative, service connection may be established by 
a continuity of symptomatology [note: not necessarily 
continuity of treatment] between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126- 
27 (1993).  A lay person is competent to testify in regard to 
the onset and continuity of symptomatology.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 
403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself in service (or within the presumptive period 
under 38 C.F.R. § 3.307) and the Veteran currently has the 
same condition; or (2) a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service treatment records show no complaints or diagnosis of, 
or treatment for, any psychiatric problems.  Nor does the 
Veteran so claim.  His enlistment and separation examination 
reports lack any findings of a psychiatric disability.

During a February 2002 private psychiatric evaluation, the 
Veteran described the history of his depression as beginning 
about three months ago.  He stated that there was not any 
significant precipitating factor.  He did admit that there 
was some stress with his job and finances.  The Veteran 
stated that over the past three months his anxiety 
progressively worsened.  He described his anxiety as 
"feeling panicky" along with trembling of extremities, 
feeling tense and heart palpitations.  However, he denied any 
shortness of breath or any feelings of impending doom.  The 
Veteran stated that most of the time he felt like this all 
day.  The Veteran stated that he had depression in the past, 
about 25 years ago.  For a period of time he took Xanax, 
which was helpful.  He denied any prior hospitalizations.  

During the examination, the physician found the Veteran to be 
alert and cooperative and at times on the verge of tears.  He 
seemed to be somewhat tense.  The Veteran's speech was fluent 
and his thought process was coherent.  He denied any auditory 
or visual hallucinations or any current suicidal plan or 
intent, however, he admitted to passive thoughts about death.  
The Veteran's mood was depressed, and his affect was anxious.  
The physician found that the Veteran's symptoms were 
consistent with severe depression along with anxiety.  He 
noted that the Veteran had job and financial stresses which 
were most likely exasperating his current situation.  
Finally, the physician assessed the Veteran has having major 
depression with recurrent anxiety and gave him a Global 
Assessment of Functioning (GAF) score of 60.   

VAMC treatment records dated from August 2003 to September of 
2007 show that the Veteran was prescribed Zoloft and Clonopin 
in August of 2003.  In October 2003, it was noted that the 
Veteran's depression was much improved on Zoloft.  In 
September 2004, September 2005, and September 2007, his 
depression was characterized as stable.  

In an October 2006 letter from the Veteran's private 
psychiatry clinic, one of the treating professionals stated 
that she remembered the Veteran well and recalled treating 
him.  She stated that the Veteran presented with both anxiety 
and depression, his marriage was dissolving and he was both 
working and increasingly assuming care for his young 
children.  The Veteran's style was not assertive enough to 
serve him well, and sessions were spent giving support for 
establishing his life as a parent and breadwinner.  His wife 
had always done most of the traditional childcare -arranging 
day care, transportation, etc.  He was initially moderately 
overwhelmed, but was very faithful about coming to sessions 
to discuss what he needed to do next.  She stated that 
although it took a bit of time, the Veteran did quite well, 
and once the sessions ended, she occasionally heard from him 
and he seemed to be going very well.  

The Veteran has submitted various statements that are part of 
the evidence of record.  In his March 2007 Notice of 
Disagreement, the Veteran stated that it is obvious that this 
condition could have, just as well as not, been caused by his 
experiences in Vietnam during the Tet Offensive or one of the 
many other events.  In his Form VA-9, the Veteran stated that 
since the VA was not party to the weekly meetings with his 
private psychiatric treatment providers, and since the 
records were destroyed due to lapse in time, then the VA is 
obligated to accept that many of these sessions were about 
the war.  The Board disagrees.  Evidence of record contains 
statements from both private facilities which show that the 
Veteran's treatment for depression pertained to occupational, 
financial and familial issues.  There is no indication from 
the private physicians of treatment related to military or 
service issues or incidents.  In contrast, the evidence of 
records shows that "sessions were spent giving support for 
establishing his life as a parent and breadwinner."  
Therefore, the Board does not have to speculate as to the 
nature of the treatment.  Additionally, the Veteran's 
statements only provide vague information regarding why he 
believes his current condition is related to service.  

No other competent medical evidence has been offered to 
establish a nexus between the Veteran's service and his 
current depression.  See 38 C.F.R. § 3.159(a)(1).  There are 
no records to support treatment for depression either prior 
to or during the Veteran's military service, and no evidence 
that depression with anxiety existed during the Veteran's 
military service or was made aggravated by it.  

The Board finds that the balance of the medical evidence of 
record does not support service connection for depression 
with anxiety.  Currently, the only evidence of record 
supporting the Veteran's claim is his own lay opinion.  The 
Veteran, however, has not been shown to possess the requisite 
medical training, expertise, or credentials needed to render 
a competent opinion as to medical causation.  To the extent 
that the Veteran himself has related his current symptoms to 
service, the Board notes that a layperson is generally not 
deemed competent to opine on a matter that requires medical 
knowledge, such as a determination of etiology.  Accordingly, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  
For these reasons, the claim fails to satisfy the medical 
nexus requirement.  

The Board notes that the record does not contain any VA 
medical etiology opinion with respect to whether the 
Veteran's depression is related to his period of service.  
However, the Board finds that such an opinion is not 
necessary to decide the instant claim.  Although the record 
reflects a diagnosis of major depression with anxiety, it 
does not reflect that such a disease or any symptomatology of 
such a disease began in service or was aggravated during 
service.  As the record does not establish in service 
incurrence or aggravation of a condition that might be 
related to the Veteran's depression with recurrent anxiety, 
remand for a VA medical examination or nexus opinion is not 
warranted.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

With regard to the alternate theory of entitlement to service 
connection for a chronic condition, the Board notes that a 
lay person is competent to establish evidence of the 
continuity of symptomotology.  See Buchanan, 451 F.3d 1331.  
As a finder of fact, the Board must determine whether the lay 
testimony is credible.  

In the February 2002 private psychiatric evaluation, the 
private physician stated that, according to the Veteran, he 
started having problems with anxiety about three months ago 
and a startup of depression about two weeks prior to the 
evaluation.  Additionally, the physician reported that the 
Veteran stated that he had depression in the past, about 25 
years ago.  There is no other evidence of record pertaining 
to the continuity of symptoms nor has the Veteran alleged 
that he had depression while in service or for approximately 
10 years after service.  The service treatment records are 
void of chronic depression manifesting itself in service (or 
within the presumptive period under 38 C.F.R. § 3.307).  
Additionally, there is no showing of continuity of related 
symptomatology after discharge, and medical evidence that 
relates that symptomatology to the Veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997), 
38 C.F.R. § 3.303(b).  Therefore, the requirements for 
entitlement to service connection as a chronic condition are 
not met and the claim fails.

Overall, the preponderance of the evidence is against 
entitlement to service connection for a psychiatric disorder, 
to include major depression with anxiety.  

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

ORDER

Entitlement to service connection for a psychiatric disorder, 
to include depression with anxiety, is denied.




____________________________________________
DEBRORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


